666 S.E.2d 751 (2008)
Blondale HUGHES
v.
Epifanio RIVERA-ORTIZ, M.D., and Callaway Associates, LLP d/b/a Promed of North Carolina, PLLC.
No. 611A07.
Supreme Court of North Carolina.
October 10, 2008.
Ferguson, Stein, Gresham & Sumter, P.A., by S. Luke Largess, Charlotte, for plaintiff-appellant.
Parker Poe Adams & Bernstein, LLP, by Harvey L. Cosper, Jr., Lori R. Keeton, and Leigh K. Hickman, Charlotte, for defendant-appellee Epifanio Rivera-Ortiz, M.D.
Shumaker, Loop & Kendrick, LLP, by Scott M. Stevenson and Tasha L. Winebarger, Charlotte, for defendant-appellee Callaway Associates, LLP, d/b/a ProMed of North Carolina, PLLC.
PER CURIAM.
As to the issue on direct appeal based on the dissenting opinion, the decision of the Court of Appeals is affirmed. The petition for discretionary review as to an additional issue was improvidently allowed.
*752 AFFIRMED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.